Citation Nr: 1805302	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for status-post avulsive type fracture of the fifth metacarpal of the left hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 2004 to December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO). 

In a rating decision dated October 2017, the Veteran was granted service connection for right foot plantar fasciitis (claimed to include heel bone spur) effective May 17, 2010.  The condition was combined with his service-connected left foot plantar fasciitis with heel bone spur for a 30 percent evaluation for bilateral plantar fasciitis effective May 17, 2010.  The Veteran was notified of this decision and has not expressed dissatisfaction with the rating assigned or the effective date of service connection and further has indicated that he wishes to withdraw his appeal.  As such, that issue is not before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).


FINDING OF FACT

In October 2017, prior to promulgation of a decision, the Veteran indicated that he wished to withdraw the appeal.  There is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the left hand claim; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C. § 7104.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to a compensable rating for a left hand disability in February 2014.  In October 2017, the Veteran stated that he was satisfied with his overall rating and indicated that he wished to withdraw his pending appeal before the Board.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal and therefore it must be dismissed. 


ORDER

The appeal seeking a compensable rating for status-post avulsive type fracture of the fifth metacarpal of the left hand is dismissed. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


